Citation Nr: 0216018	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  97-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1971, August 1971 to May 1977 and from September 1983 to 
September 1989.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, granted entitlement 
to service connection for PTSD with assignment of a 30 
percent evaluation effective October 21, 1994.

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1997, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  PTSD symptoms prior to October 17, 1997, combined to 
produce no more than definite impairment or no more than 
occasional and intermittent impairment in occupational or 
social functioning; working ability was not compromised as 
the veteran had maintained full time work since 1989 with the 
same employer. 

2.  PTSD from October 17, 1997, is characterized principally 
by impairment in concentration, irritability, and anxiety 
that when combined result in occupational and social 
impairment moderate to serious, with reduced reliability and 
difficulty in establishing and maintaining effective work and 
social relationships; the veteran has had an unstable work 
history.

3.  The criteria for evaluating PTSD effective November 7, 
1996 are found to be more favorable based on a facial 
comparison.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for PTSD in 
excess of 30 percent prior to October 17, 1997 have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.400, 4.7, 4.130, 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996) and as amended at 
38 C.F.R. § 4.130 (effective November 7, 1996); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

2.  The criteria for an initial disability rating for PTSD of 
50 percent from October 17, 1997 have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.400, 4.7, 4.130; Diagnostic Code 9411 (effective 
November 7, 1996); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that the veteran served in Vietnam and his 
awards and decorations included the Combat Infantryman Badge.  
The RO recorded his initial claim for PTSD on October 21, 
1994.  His earlier claims for VA compensation did not mention 
PTSD or any psychiatric disorder and none was noted in 
contemporaneous VA or private medical records prior to early 
1996.  On a VA medical examination in 1992 he reported being 
employed as a driver for VA since October 1989, a month after 
he was finally separated from military service.  Other 
medical records dated in 1994 note VA employed him as a truck 
driver.

The VA outpatient clinical records from early 1996 obtained 
in response to the veteran's report of treatment for PTSD 
showed he attended regularly to decrease symptoms of 
uncontrolled anger, intrusive thoughts and flashbacks.  He 
was described as active, attentive, cooperative and as being 
a regular attendee.

A VA examiner in July 1996 reported the veteran began working 
with VA in 1989 and since 1990 had been in his current 
position of driving a daily shuttle between facilities.  He 
was described as neat, clean and cooperative with good eye 
contact and no anxiety, restlessness or discomfort.  His mood 
appeared normal, his voice was clear and understandable and 
he had a pleasant facial expression.  He reported no 
hallucinations or delusions but mentioned past suicidal 
thoughts.  The examiner reported that he was oriented to 
time, place and person and had good memory, judgment and 
insight.  The multiaxial diagnosis showed alcohol abuse in 
remission on Axis I and GAF (Global Assessment of 
Functioning) 80 on Axis V.  Clinical reports dated in 
September 1996 explained the basis for the veteran's valid 
PTSD diagnosis and characterized his symptoms as severe and 
greatly impacting his ability to interact with family and 
coworkers.  It was noted he received medication and 
participated in therapy sessions.

The RO in September 1996 issued a rating decision that 
granted service connection for PTSD and a 30 percent rating 
from October 21, 1994.  Notice was issued in October 1996, 
and in April 1997 the veteran filed a notice of disagreement 
with the initial rating.  He provided a statement from his 
spouse and his own statement that noted he had difficulty at 
work on account of medication and supervision conflicts.

The VA outpatient clinical records from August 1996 through 
March 1997 showed he continued as a regular participant in a 
PTSD program with the goal to decrease symptoms of recurrent 
nightmares, constant flashbacks, isolation and insomnia.  He 
was described as active, attentive, cooperative and 
supportive.

The transcript (T) of the RO hearing on September 11, 1997 
showed the veteran reported therapy continued, that he 
received two medications and that he continued to work for VA 
(T 2).  He reported conflicts in the workplace, that 
arguments occurred and that he took time off (T 3, 6).  He 
reported problems with nightmares and flashbacks, 
relationship problems depression and anger (T 4-5).



The RO on October 17, 1997 received from the veteran a VA 
form used for individual unemployability determinations.  He 
reported that he had last worked full-time in September 1997, 
and had also become too disabled to work.  He mentioned job 
stress, problems with people and problems with supervisors.  
He stated that he had left his job because of his disability.  
He reported weekly therapy to March 1997.  

On a VA psychiatry examination late on October 29, 1997, it 
was noted he discontinued his group therapy in 1997, and that 
he continued to take medication.  According to the report he 
opted for an early retirement two months previously and that 
he planned to seek further employment as a bus driver after a 
period of further rest.  He reported problems sleeping at 
night and that he had motion detectors all around his house 
and kept two clubs near his bed for protection.  He stated 
that he had not had intense feelings of anger in recent 
months since he stared on Tegretol.  He stated that his 
irritability was the reason that he sought early retirement 
from work, that he felt uncomfortable in crowds and felt 
detached from his family.  

The examiner reported that he seemed tense with his fists 
clenched at times and at other times he picked at fingernail 
cuticles.  His voice was described as tight and slightly 
angry in tone.  Hr responded relevantly and there were no 
delusions or hallucinations.  He was described as oriented, 
his affect was characterized as appropriate and his mood as 
somewhat anxious.  According to the examiner he recalled 
three objects after five minutes, made arithmetic 
calculations correctly, and recalled the last three 
presidents.  He was considered competent to handle funds.  
The diagnosis was PTSD, GAF score 55/55.

In March 1998, the veteran wrote that the problems driving 
caused by his medication influenced his decision to retire 
from VA.  He stated that he now worked as a cook in a 
delicatessen.  He stated the reason for not attending group 
meetings.  

On reexamination in February 2001, he reported no psychiatric 
hospitalization since the previous examination, but that he 
had persistent symptoms that had not varied.  He reported 
being very depressed about losing three jobs in the past year 
because of PTSD, having divorced his wife of 21 years and 
remarried, and that he frequently became irritated with 
younger employees at his current job.  He reported no 
psychotherapy since his last examination, and that he had 
problems with frequent nightmares and disrupted sleep and 
self-imposed isolation.  

The veteran reported that he had trouble remembering things 
and he needed to remember to do his job adequately.  He 
stated that he had an Associates Degree 
in auto collision management, and had worked December 1999 
through January 2000 in a body shop.  He said that he had 
difficulty remembering what he needed to do on account of 
medication for PTSD.  He reported another job of five months 
as a collision damage estimator, and the problems he had with 
nerves and remembering what was needed for an accurate 
estimate.  He reported that he currently worked as a mechanic 
for a rental truck company, but became frustrated and 
irritated on the job.  He denied any recent alcohol or other 
substance abuse or violence, assault or self-destructive acts 
since his last examination.  In summary, the examiner stated 
that he appeared to experience stress and anxiety in his job 
as well as mild to moderate problems with his marital 
relationship.  The examiner found that he appeared to have 
limited social relationships or recreational pursuits at this 
time.

The veteran was described as neatly groomed, alert and well 
oriented to current circumstances.  He showed no evidence of 
hallucinations, delusions or paranoid ideation and his 
insight and judgment were felt to be grossly intact.  The 
examiner observed no evidence of severe impairment of memory 
during the interview.  His speech was described as normal in 
rate and tone with goal-directed thought processes.  The 
examiner found his mood was mildly dysphoric with a somewhat 
restricted range of affective expression.  The examiner noted 
the various symptoms the veteran reported that met the 
criteria for PTSD and those that were unchanged since the 
previous examination.  The multiaxial diagnosis showed 
chronic PTSD on Axis I and on Axis V, GAF 50/50 (current/last 
year). 


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule provisions for psychiatric disorders were 
changed effective November 7, 1996.  A 10 percent evaluation 
under the old criteria was assigned where there was mild 
impairment of social and industrial adaptability.  

A 30 percent evaluation under the old criteria was assigned 
where there was definite impairment of social and industrial 
adaptability.  A 50 percent evaluation was assigned upon a 
showing of considerable impairment of social and industrial 
adaptability.  

A 70 percent evaluation was warranted for severe impairment 
of social and industrial adaptability.  A 100 percent 
evaluation was assigned where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community and where there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, rendering the veteran demonstrably unable to 
obtain or retain employment.  



Note (1). Social impairment per se will not be used as the 
sole basis for any specific percentage evaluation, but is of 
value only in substantiating the degree of disability based 
on all of the findings.  38 C.F.R. § 4.132, Code 9411 (1996) 
(General Rating Formula for Psychoneurotic Disorders); 
effective prior to November 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims, then known as the 
United States Court of Veterans Appeals (hereinafter, CAVC) 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons for 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  The Board is bound by such interpretations.  
38 U.S.C.A. § 7104(c).

The revised criteria provide a 10 percent evaluation in the 
presence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent evaluation is provided in the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).


A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2001).  



The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  VA must not underevaluate the emotionally 
sick veteran with a good work record, nor 
must it overevaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  Ratings are to be 
assigned which represent the impairment of social and 
industrial adaptability based on all the evidence of record.  
38 C.F.R. § 4.130, in effect prior to November 7, 1996. 

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the effective date for an 
award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) 
which provide that the effective date shall be the date of 
claim or date entitlement arose, whichever is later, but that 
increased disability compensation may be granted from the 
date an ascertainable increase occurred during the one year 
period prior to the date of receipt of claim, otherwise date 
of claim.  Ascertainable (to ascertain) means "to find out 
definitely; learn with certainty or assurance; determine".  
The Random House College Dictionary, 78 (Rev. ed. 1982).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 U.S.C.A. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis
Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested or accounted for.  The record shows that the RO 
through its correspondence notified the appellant of the 
evidence considered regarding the issue and of the reasoning 
for the rating determinations through the statement of the 
case and supplemental statement of the case, and other 
correspondence pertinent to the current claim.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  The 
appellant also appeared at an RO hearing.  He was given ample 
opportunity to identify evidence that could support the claim 
and produced lay evidence in addition to identifying relevant 
medical evidence.  Such notice satisfies the duty to notify 
requirement that the RO notify the veteran as to which 
portion of the evidence is to be provided by him and which is 
to be provided by VA, as it indicated that the veteran could 
submit evidence himself or have the RO obtain it for him.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
had several contemporaneous psychiatry examinations and 
obtained outpatient records. 

Thus, in light of his statements and the development 
completed at the RO, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim has been identified and obtained.  The 
Board finds that VA can provide no further assistance that 
would aid in substantiating the claim as the issue 
essentially turns on the interpretation of evidence in a 
record that appears to be complete.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  See also Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  


Further, the veteran or his representative has not disputed 
that VA has completed the development required for an 
informed decision.  See Dixon v, Gober, 14 Vet. App. 168, 173 
(2000); Davis v. West, 13 Vet. App. 178, 184 (1999); Earle v. 
Brown, 6 Vet. App. 558, 562 (1994).  

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim and providing the pertinent VA regulations 
and applicable law.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions, to 
the extent applicable to this appeal, do not provide any 
rights other than those provided by the VCAA.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions, and that a remand for the RO to 
adjudicate his appeal under the new law would only serve to 
further delay resolution of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  The appellant was 
fully notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim as the record appears 
complete.  He has reported no ongoing treatment since early 
1997 and the earlier treatment record has been account for in 
the record. 

Further, the Board must observe that the representative in 
May 2002 and October 2002 did not argue in any manner 
regarding the application of the VCAA to this case.  See 
Janssen v. Principi, 15 Vet. App. 370, 377 (2001) citing 
Williams v. Principi, 15 Vet. App. 189 (2001) (en banc), 
Tellex v. Principi, 15 Vet. App. 233, 240 (2001), and Maxson 
v. Principi, 15 Vet. App. 241, 242 (2001) (per curiam order), 
holdings that permitted waivers of consideration of the VCAA 
on appeal noting that in Tellex, and Maxson, a failure on the 
part of the represented parties to raise it was sufficient.  


Initial increased rating for PTSD

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation unless there is a 
clearly expressed intent to limit consideration to a specific 
disability rating.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).

The distinction between disagreement with an original rating 
and a claim for an increased rating is important in terms of 
determining what evidence is to be used to decide the 
original rating.  See Fenderson, 12 Vet. App. at 126 and 
Francisco, 7 Vet. App. at 58.  As this appeal concerns an 
original rating, Fenderson controls.  

The clinical records regarding the veteran's PTSD 
manifestations prior to late 1997, including his 
comprehensive examination, when compared with the information 
from his psychiatric examinations in late 1997 and 2001, 
confirm that his PTSD was manifested by varied degrees of 
severity.  Thus, separate ratings for separate periods of 
time based on the severity of PTSD during each such period 
may be assigned unless the evidence establishes one rating 
more nearly approximated the PTSD manifestations throughout 
the period from the October 1994 effective date for 
compensation purposes.  

The period under consideration requires consideration of both 
rating schemes and the Board finds that the new rating 
criteria are more beneficial based on a facial comparison.  
For example, in the version in effect prior to the November 
1996 changes, there were no bright lines of demarcation 
between the several incremental ratings, and no 
characteristic elements to relate to the adjectival terms 
associated with each increment below 100 percent.  The new 
criteria include a variety of characteristic manifestations 
that offer a clearer framework for analysis, criteria that 
are arguably more objective as they direct the rater to the 
significant manifestations at each incremental level in the 
general rating formula.  



In essence they arguably provide a framework to achieve more 
consistency in evaluations.  However, the revised criteria 
may not be applied earlier than their effective date.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; See also DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997), VAOPGCPREC 3-00.

The Board believes that the 30 percent evaluation is correct 
initially.  For example, the 1996 VA examination is 
comprehensive and the GAF of at least 80 contemplates 
transient symptoms and slight difficulty in occupational or 
social functioning.  The pertinent clinical records from 1996 
and 1997 again noted symptoms but that he was cooperative, 
active and attentive in the program he attended regularly.  

The psychiatry reports were not infrequent and there was a 
comprehensive record of treatment.  However, in other 
reports, there was a characterization of severe PTSD.  Of 
course the Board must not be constrained by an examiner's 
characterization of the level of disability.  See 38 C.F.R. 
§ 4.130 in effect prior to November 7, 1996.  Thus the 
examination report and opinion of the level of disability, 
viewed in light of the other records and the veteran's 
testimony, is only one piece of evidence to be considered.  
However, the record overall as shown in the frequency of 
treatment, the recorded complaints, work and interpersonal 
history, viewed liberally shows a PTSD disability "distinct, 
unambiguous, and moderately large in degree...more than 
moderate but less than rather large."  

This record seems to fit well with criteria effective 
November 7, 1996 that recognized occupational and social 
impairment and occasional decrease in work efficiency 
although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal.  He was working 
full time until late in 1997, and it was only in hearing 
testimony that he alluded to a more precarious work 
situation.  Thus the 30 percent rating will be sustained on a 
facts found basis for the period prior to October 17, 1997.

However, the information received on October 17, 1997, his 
subsequent correspondence and examination with the GAF 55 
showed a clear increase relative to impairment in job and 
social functioning.  This assessment was essentially 
confirmed on a comprehensive examination in early 2001, 
although the GAF was slightly lower at 50.  Thus, there is 
competent evidence of an ascertainable increase from October 
17, 1997, since the GAF scores corresponded to moderate and 
serious symptoms on two examinations several years apart.  It 
is notable that in 2001 the GAF was 50, which continued a 
pattern that had begun in late 1997.  Thus, based on these 
reports, there is a plausible basis for a higher initial 
rating on a facts found basis.  Regarding the GAF rating 
scheme see, for example, the references in Baker v. West, 11 
Vet. App. 163 (1998), Richard v. Brown, 9 Vet. App. 266 
(1996), Cathell v. Brown, 8 Vet. App. 539 (1996) and 
Carpenter v. Brown, 8 Vet. App. 240 (1995). 

Such disablement more nearly approximating 50 percent is 
shown to have persisted from late 1997 based on facts found 
in view of the veteran's manifestations as they impair 
ability to establish and maintain effective relationships.  
The presence of such symptoms on comprehensive psychiatric 
examination the veteran received in 1997, the content of his 
application for unemployability earlier in October 1997. and 
thereafter his correspondence in 1998 and the examination 
report in 2001, are relied upon by the Board for the decision 
in favor of the initial 50 percent rating effective from 
October 17, 1997, since the record confirmed the decrease in 
work efficiency first noted with information received on that 
date.  Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board observes that since late 1997 he has not been able 
to work consistently with an employer and terminated a long-
term marriage, although he has been able to obtain and 
maintain work and remarried as reflected in the most recent 
VA examination report.  Thus, in view of this evidence, the 
Board finds that the record does more nearly approximate the 
50 percent criteria rather than the 70 percent criteria.




Extraschedular consideration

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an originating agency's conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.  

In this case the RO has provided the provisions pertaining to 
an extraschedular evaluation for PTSD, and discussed them as 
they pertain to the disorder.  In any event, the RO did not 
grant an increased initial evaluation for PTSD on this basis, 
and the veteran has not argued for its application.  Nor do 
his statements on appeal, as well as those of his 
representative, imply that extraschedular evaluation is 
sought in the spirit of the basic underlying claim for 
increased initial compensation benefits for PTSD.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash, 8 
Vet. App. at 227.  
Having reviewed the record, the Board finds no basis for 
further action on this question since it is not material to 
the determination in view of the schedular criteria, which 
are clearly adequate, and no argument expressed or implied 
for its application.  See VAOPGCPREC 6-69; Bernard v. Brown, 
4 Vet. App. 384 (1993).  


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD prior to October 17, 1997, is denied.  

Entitlement to an initial disability rating of 50 percent for 
PTSD from October 17, 1997 is granted, subject to the 
regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

